Case: 21-2057   Document: 40     Page: 1   Filed: 08/11/2022




   United States Court of Appeals
       for the Federal Circuit
                 ______________________

 LSI CORPORATION, AVAGO TECHNOLOGIES U.S.
                   INC.,
                 Appellants

                            v.

 REGENTS OF THE UNIVERSITY OF MINNESOTA,
                   Appellee
            ______________________

                       2021-2057
                 ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2017-
 01068.
                  ______________________

                Decided: August 11, 2022
                 ______________________

    KRISTOPHER L. REED, Kilpatrick Townsend & Stockton
 LLP, Dallas, TX, argued for appellants. Also argued by
 EDWARD JOHN MAYLE, Denver, CO.

    PATRICK JOSEPH MCELHINNY, K&L Gates LLP, Pitts-
 burgh, PA, argued for appellee. Also represented by MARK
 G. KNEDEISEN, ANNA SHABALOV, CHRISTOPHER MICHAEL
 VERDINI; THEODORE J. ANGELIS, Seattle, WA.
                 ______________________

     Before DYK, REYNA, and HUGHES, Circuit Judges.
Case: 21-2057    Document: 40     Page: 2    Filed: 08/11/2022




 2                                      LSI CORPORATION v.
                   REGENTS OF THE UNIVERSITY OF MINNESOTA


 DYK, Circuit Judge.
      The Regents of the University of Minnesota (“UMN”)
 sued LSI Corporation and Avago Technologies U.S. Inc.
 (collectively, “LSI”) for infringement of U.S. Patent No.
 5,859,601 (“’601 patent”) in the District of Minnesota. LSI
 petitioned the Patent Trial and Appeal Board (“Board”) for
 inter partes review of the ’601 patent, and the Board insti-
 tuted review on claims 13, 14, and 17 on anticipation theo-
 ries based on two prior-art references, U.S. Patent Nos.
 5,392,270 (“Okada”) and 5,731,768 (“Tsang”). The Board
 concluded that claim 13 was unpatentable in view of Okada
 and that claims 14 and 17 were not shown to be unpatent-
 able in view of either reference. In finding that LSI failed
 to show unpatentability of claims 14 and 17, the Board held
 that LSI failed to timely raise its theory that Tables 8 and
 9 of Okada anticipate claims 14 and 17 and that, in any
 event, Tables 8 and 9 did not anticipate. As to Tsang, the
 Board held that the reference was not prior art because it
 was not “by another” under 35 U.S.C. § 102(e). 1 LSI ap-
 peals the Board’s decision as to claims 14 and 17. We af-
 firm.
                        BACKGROUND
                              I
     The ’601 patent addresses error rates related to record-
 ing data to computer storage devices. Some input data se-
 quences contain “error-prone binary data patterns.” ’601
 patent, col. 2, ll. 40–46. Dr. Jaekyun Moon, a UMN profes-
 sor at the time, and Dr. Barrett J. Brickner, a UMN grad-
 uate student at the time, developed maximum transition-
 run (“MTR”) coding to reduce these error-prone patterns,
 and their work became the basis for the ’601 patent. Id.
 MTR coding as described in the ’601 patent involves


     1   Because the ’601 patent was filed before the Amer-
 ica Invents Act (“AIA”), we use the pre-AIA statute.
Case: 21-2057     Document: 40      Page: 3     Filed: 08/11/2022




 LSI CORPORATION v.                                            3
 REGENTS OF THE UNIVERSITY OF MINNESOTA


 receiving sequences of input data blocks with error-prone
 patterns and converting (i.e., encoding) each input data
 block into a corresponding “codeword” that avoids the er-
 ror-prone patterns. Id. at col. 4, l. 46–col. 5, l. 20. Dr. Moon
 and Dr. Brickner understood that the number of consecu-
 tive bit transitions in the input data sequence, i.e., binary
 bit transitions from 0 to 1 or 1 to 0, was an important
 source of error. Thus, MTR coding as described in the ’601
 patent converts input data blocks into codewords that (1)
 “impose[] a limit on the maximum number of consecutive
 transitions” that are written to a computer storage device,
 id. at col. 2, ll. 59–61, and (2) impose a limit on the maxi-
 mum number of non-transitions, id. at col. 3, ll. 16–17; col.
 10, ll. 47–59.
     These two limitations on bit transitions are embodied
 in the claims with the ‘j’ constraint limiting the number of
 consecutive transitions and the ‘k’ constraint limiting the
 number of consecutive non-transitions. Independent claim
 13 states:
     A method for encoding m-bit binary datawords into
     n-bit binary codewords in a recorded waveform,
     where m and n are preselected positive integers
     such that n is greater than m, comprising the steps
     of:
     receiving binary datawords; and
     producing sequences of n-bit codewords;
     imposing a pair of constraints (j;k) on the encoded
     waveform;
     generating no more than j consecutive transitions
     of said sequence in the recorded waveform such
     that j≧2; and
     generating no more than k consecutive sample pe-
     riods of said sequences without a transition in the
     recorded waveform.
Case: 21-2057     Document: 40      Page: 4   Filed: 08/11/2022




 4                                       LSI CORPORATION v.
                    REGENTS OF THE UNIVERSITY OF MINNESOTA


 Id. at col. 10, ll. 47–59. Dependent claim 14 narrows claim
 13 with the limitation, “wherein the consecutive transition
 limit is defined by the equation 2≦j<10.” Id. at col. 10, ll.
 60–61. Claim 17 narrows claim 14 with limitations di-
 rected to an additional format for representing data and
 transitions. Id. at col. 11, ll. 1–6. Both parties treat claim
 17 as standing or falling with claim 14, so we focus only on
 claim 14.
                               II
      LSI contends that claim 14 in the ’601 patent is antici-
 pated by Okada and Tsang. Okada teaches converting in-
 put data blocks using two rules that eliminate the
 occurrence of certain patterns in the input data blocks for
 use with optical disks. Okada, col. 3, ll. 36–68. Okada’s
 Rule 1 provides, “A pattern after conversion consists of at
 least one ‘0’ and an even number of consecutive ‘1’.” Id. at
 col. 3, ll. 64–65. Okada’s Rule 2 provides, “A pattern after
 conversion includes a section consisting of ‘01010’ and a
 section consisting of at least one ‘0’ or an even number of
 consecutive ‘1’.” Id. at col. 3, ll. 66–68. Okada’s Tables 1–9
 include an example mapping of all 8-bit input data blocks
 to 13-bit converted output data blocks based on Okada’s
 two rules. Id. at col. 4, ll. 1–9. LSI originally contended
 that Okada’s disclosure of Rule 2 itself anticipates claims
 14 and 17 of the ’601 patent, but later argued instead that
 Tables 8 and 9 were embodiments that anticipate claims
 14 and 17.
                              III
     LSI’s second theory of anticipation relies on Tsang, and
 particularly those portions of Tsang disclosed earlier in
 what is known as the Seagate Annual Report. Some back-
 ground on the ’601 patent is necessary to understand the
 Tsang anticipation theory. On September 26, 1995, Dr.
 Moon and Dr. Brickner submitted the Seagate Annual Re-
 port about MTR coding to Seagate, an industry collaborator
 on their research. The material in the Seagate Annual
Case: 21-2057     Document: 40     Page: 5    Filed: 08/11/2022




 LSI CORPORATION v.                                          5
 REGENTS OF THE UNIVERSITY OF MINNESOTA


 Report was later embodied in the ’601 patent. It is not clear
 whether the Seagate Annual Report was publicly available
 before the ’601 patent’s priority date.
      In both the Seagate Annual Report and the ’601 patent,
 Dr. Moon and Dr. Brickner describe MTR coding that takes
 an input sequence of binary data and encodes or converts
 it in a way that eliminates error-prone patterns of consec-
 utive bit transitions before saving or storing the encoded
 sequence in a computer storage device. See ’601 patent, col.
 1, ll. 16–55; col. 2, l. 40–col. 3, l. 17; J.A. 3550–57. MTR
 coding as described in both the ’601 patent and the Seagate
 Annual Report includes the two limitations on consecutive
 bit transitions and non-transitions. ’601 patent, col. 2, ll.
 59–61; col. 3, ll. 16–17; col. 10, ll. 47–59; J.A. 3553, 3556.
 To accomplish the encoding and achieve the two limitations
 on transitions and non-transitions, the ’601 patent and the
 Seagate Annual Report describe a “fixed-length block
 code[]” that maps every 4-bit input data block to a unique
 5-bit codeword. ’601 patent, col. 4, l. 61–col. 5, l. 18; see
 J.A. 3553, 3556–57. MTR coding that maps 4-bit input
 data blocks to 5-bit codewords is a rate 4/5 code.
     Here, there is no contention that the Seagate Annual
 Report can be relied upon as prior art to the ’601 patent
 since Dr. Moon and Dr. Brickner are both listed as the only
 authors of the Seagate Annual Report and as the only in-
 ventors of the ’601 patent. Because the Seagate Annual
 Report has the same authors, it is not “by another” under
 § 102 even if it were publicly available before the priority
 date. Rather, LSI relies on another prior-art patent,
 Tsang, to anticipate claims 14 and 17.
      About four months after receiving the Seagate Annual
 Report from Dr. Moon and Dr. Brickner and before the ear-
 liest filing date of the ’601 patent (April 5, 1996), Dr. Kin-
 hing P. Tsang, an employee at Seagate, filed an application
 on January 31, 1996, that would later mature into the
 Tsang patent. Dr. Moon and Dr. Brickner were not listed
Case: 21-2057     Document: 40     Page: 6    Filed: 08/11/2022




 6                                       LSI CORPORATION v.
                    REGENTS OF THE UNIVERSITY OF MINNESOTA


 as inventors on the Tsang patent. Under § 102(e), the
 Tsang patent is prior art on its face to the ’601 patent be-
 cause Dr. Tsang is the only listed inventor on the patent
 and is not a listed inventor on the ’601 patent. The Tsang
 patent described MTR coding as previously existing in the
 Background section of the patent and directly referenced
 the Seagate Annual Report. Tsang, col. 2, ll. 22–44.
     Based on the description of MTR coding by Dr. Moon
 and Dr. Brickner in the Seagate Annual Report, Tsang re-
 vised the MTR coding to create a specific codeword strategy
 that selects the codeword for a given dataword depending
 on the previous dataword-codeword mapping, an invention
 not disclosed or specifically claimed in the ’601 patent. 2
 This type of system is known as a state-dependent system,
 and it allowed Tsang to implement MTR coding with higher
 input-output rates, which allows for more efficient use of
 storage. For example, Tsang described and claimed an im-
 plementation with 6-bit input data blocks and 7-bit output
 codewords, i.e., a 6/7 rate, instead of the 4/5 rate described
 in the Seagate Annual Report and the ’601 patent. Dr.
 Tsang described a specific implementation that built on
 MTR coding that limited consecutive transitions and non-
 transitions as described by Dr. Moon and Dr. Brickner in
 the Seagate Annual Report.
                              IV
    On August 25, 2016, UMN sued LSI in the District of
 Minnesota for infringement of the ’601 patent. The case
 was later transferred to the Northern District of California
 under 28 U.S.C. § 1406(a). Regents of the Univ. of Minn. v.



     2  Because we affirm the Board’s conclusion that
 Tsang’s specific embodiments are not relevant to claims 14
 and 17 for anticipation, we need not decide whether the
 claims of the ’601 patent are sufficiently broad to cover
 Tsang’s specific embodiments.
Case: 21-2057     Document: 40     Page: 7    Filed: 08/11/2022




 LSI CORPORATION v.                                          7
 REGENTS OF THE UNIVERSITY OF MINNESOTA


 LSI Corp., No. 16-CV-2891 (WMW/SER), 2018 WL
 6497034, at *4 (D. Minn. Feb. 1, 2018).
      Within one year of the filing of the infringement action,
 on March 10, 2017, LSI petitioned for inter partes review
 of the ’601 patent. Before the Board, UMN moved to dis-
 miss LSI’s petition on the ground of state sovereign im-
 munity. The Board denied UMN’s motion to dismiss, but
 it stayed proceedings on the merits while UMN appealed.
 This court affirmed the Board’s sovereign-immunity deci-
 sion, holding that “state sovereign immunity does not apply
 to these proceedings.” Regents of the Univ. of Minn. v. LSI
 Corp., 926 F.3d 1327, 1330 (Fed. Cir. 2019). The Supreme
 Court denied UMN’s certiorari petition, and thereafter the
 Board lifted the stay.
     In the ensuing proceedings before the Board, UMN dis-
 claimed all challenged claims except for method claims 13,
 14, and 17. The Board instituted review on the three
 claims, on LSI’s Ground 1, alleging anticipation under 35
 U.S.C. § 102(b) by Okada, and Ground 2, alleging anticipa-
 tion under § 102(e) by Tsang.
      On April 14, 2021, the Board issued its final written
 decision finding claim 13 anticipated by Okada (a determi-
 nation that UMN does not contest on appeal). However,
 the Board determined that LSI had not shown that claims
 14 and 17 were unpatentable in view of Okada or Tsang. It
 concluded that Okada’s Rule 2 did not anticipate claims 14
 and 17 because the imposed limit on consecutive transi-
 tions (the ‘j’ constraint in the challenged claims) from
 Okada is not less than 10 as required by the limitation in
 claim 14 that ‘j’ satisfy 2≦j<10. The Board determined that
 LSI first raised a new theory—that Okada’s partial map-
 pings in Tables 8 and 9 independently anticipate claims 14
 and 17—at oral argument and that this theory was “im-
 proper as untimely.” J.A. 31. The Board then explained
 that, “[e]ven if [LSI]’s argument were timely,” LSI had
 failed to explain “how each of Tables 8 and 9,
Case: 21-2057    Document: 40       Page: 8   Filed: 08/11/2022




 8                                      LSI CORPORATION v.
                   REGENTS OF THE UNIVERSITY OF MINNESOTA


 independently, comprises a complete embodiment such
 that Tables 8 and 9, by themselves, and without any rear-
 rangement, anticipate.” J.A. 31–32.
      Turning to the Tsang ground, the Board determined
 that Tsang is not “by another” under § 102(e). 3 The Board
 found that, despite citing to various portions of Tsang,
 LSI’s “[p]etition relies solely on material disclosed in the
 Seagate Annual Report for anticipation of the challenged
 claims.” J.A. 37–38 (emphasis added). For example, the
 petition explained how “Dr. Tsang set forth a key finding
 from Seagate’s research—a finding previously presented in
 the Seagate Annual Report: . . . ‘The upper bound of the
 MTR=2 code rate [imposing a limit of two on consecutive
 bit transitions] in which k=∞ has been found to be 0.8791
 as indicated in the Seagate Annual Report.’” J.A. 132
 (quoting Tsang, col. 2, ll. 36–38). Thus, the Board con-
 cluded that LSI had “not satisfied its burden to prove the
 portions of Tsang relied upon for anticipation represent the
 work of another to qualify as prior art under § 102(e).”
 J.A. 44.
     LSI appeals. We have jurisdiction under 28 U.S.C.
 § 1295(a)(4).




     3   Section 102(e) provides:
     A person shall be entitled to a patent unless—
     (e) the invention was described in—(1) an applica-
     tion for patent, published under section 122(b), by
     another filed in the United States before the inven-
     tion by the applicant for patent or (2) a patent
     granted on an application for patent by another
     filed in the United States before the invention by
     the applicant for patent . . . .
Case: 21-2057     Document: 40      Page: 9     Filed: 08/11/2022




 LSI CORPORATION v.                                            9
 REGENTS OF THE UNIVERSITY OF MINNESOTA


                          DISCUSSION
      We review the Board’s legal determinations de novo
 and any underlying factual findings for substantial evi-
 dence. Duncan Parking Techs., Inc. v. IPS Grp., Inc., 914
 F.3d 1347, 1357 (Fed. Cir. 2019). “[W]hether a reference is
 a work of others . . . is, like that of inventorship, a question
 of law based on underlying facts.” Allergan, Inc. v. Apotex
 Inc., 754 F.3d 952, 969 (Fed. Cir. 2014) (citing Ethicon, Inc.
 v. U.S. Surgical Corp., 135 F.3d 1456, 1460 (Fed. Cir.
 1998)).
                                I
      First, we consider whether the Board erred with re-
 spect to Okada. As noted earlier, LSI originally contended
 that Okada’s disclosure of Rule 2 anticipates claims 14 and
 17, but LSI does not now argue that Rule 2 anticipates. Ra-
 ther, LSI argues that Tables 8 and 9 of Okada’s example
 mapping of 8-bit input data blocks independently satisfy
 the claimed requirements. The Board concluded that this
 theory was both untimely (because it was raised for the
 first time at the Board hearing) and unpersuasive (because
 Tables 8 and 9 are not complete embodiments separate
 from Tables 1–7).
     Before this court, LSI did not challenge the Board’s de-
 termination that LSI’s argument about Okada’s Tables 8
 and 9 was “improper as untimely.” J.A. 31. At oral argu-
 ment, LSI indeed admitted that it did not appeal the
 Board’s untimeliness determination. However, LSI argues
 that it was not necessary to challenge the Board’s untime-
 liness determination because the Board nevertheless
 reached the merits.
     In Intelligent Bio-Systems, Inc. v. Illumina Cambridge
 Ltd., we rejected a similar contention, holding the Board’s
 rejection of arguments on the ground that they were newly
 raised in a reply brief was not an abuse of discretion even
Case: 21-2057    Document: 40       Page: 10   Filed: 08/11/2022




 10                                      LSI CORPORATION v.
                    REGENTS OF THE UNIVERSITY OF MINNESOTA


 though the Board went on to address the merits. 821 F.3d
 1359, 1369–70 (Fed. Cir. 2016). We explained:
      Because we conclude that the reply brief and ac-
      companying declaration exceeded the scope of the
      reply under § 42.23(b), and, therefore, that the
      Board did not abuse its discretion in excluding
      those documents, we need not . . . review the
      Board’s conclusion that, even if proper, the argu-
      ments contained in the reply brief are unpersua-
      sive for the same reason it found the arguments in
      the petition unpersuasive.
 Id. at 1370 (emphasis added); see also Gen. Access Sols.,
 Ltd. v. Sprint Spectrum L.P., 811 F. App’x 654, 659 n.3
 (Fed. Cir. 2020) (“Because we find that the Board did not
 abuse its discretion in declining to address the improperly
 incorporated documents, we do not reach the question of
 whether the Board erred in its alternative holding that
 evaluated those materials . . . .”).
     We affirm the Board’s conclusion of untimeliness be-
 cause LSI forfeited any challenge to the untimeliness hold-
 ing by failing to challenge it in its opening brief on appeal,
 and the Board’s timeliness holding constitutes an inde-
 pendent ground for its decision. E.g., SmithKline Beecham
 Corp. v. Apotex Corp., 439 F.3d 1312, 1319 (Fed. Cir. 2006)
 (“Our law is well established that arguments not raised in
 the opening brief are waived.”).
                               II
       We next consider whether the Board erred in rejecting
 LSI’s anticipation theory based on Tsang. This requires us
 to determine whether the relevant portions in Tsang relied
 upon by LSI describe an invention “by another.” A claimed
 invention is anticipated if “the invention was described in
 . . . an application for patent, published under section
 122(b), by another filed in the United States before the in-
 vention by the applicant for patent.” § 102(e) (emphasis
Case: 21-2057    Document: 40     Page: 11    Filed: 08/11/2022




 LSI CORPORATION v.                                          11
 REGENTS OF THE UNIVERSITY OF MINNESOTA


 added). A patent applicant or owner may overcome antici-
 pation under § 102(e) by “establish[ing] that the relevant
 disclosure [in the prior-art reference] describes their own
 invention,” In re Costello, 717 F.2d 1346, 1351 (Fed. Cir.
 1983), i.e., that it is not “by another,” § 102(e). Determin-
 ing whether a reference is “by another” involves three
 steps:
     [T]he Board must (1) determine what portions of
     the reference patent were relied on as prior art to
     anticipate the claim limitations at issue, (2) evalu-
     ate the degree to which those portions were con-
     ceived “by another,” and (3) decide whether that
     other person’s contribution is significant enough,
     when measured against the full anticipating disclo-
     sure, to render him a joint inventor of the applied
     portions of the reference patent.
 Duncan Parking, 914 F.3d at 1358.
     LSI argues that it relied on Tsang to establish antici-
 pation (and not the Seagate Annual Report), thus satisfy-
 ing the first prong of the Duncan Parking test, and that
 since (allegedly) Tsang is a species of the genus described
 in the ’601 patent, it anticipates claims 14 and 17. LSI mis-
 understands the relevant test. The inquiry is not simply
 whether LSI relied on Tsang and whether Tsang’s disclo-
 sures anticipate. The question is whether the invention of
 Tsang was relied upon and relevant to anticipation, or
 whether it was simply Tsang’s summary of the earlier
 Seagate Annual Report that was relied upon and relevant
 to anticipation. Tsang’s summary of, and reliance on, the
 earlier work of Dr. Moon and Dr. Brickner does not make
 Tsang an inventor of the earlier work.
     In the related context of obviousness, we recently ex-
 plained that “[t]he portions of the reference being consid-
 ered must be relied upon and relevant to establishing
 obviousness.” Google LLC v. IPA Techs. Inc., 34 F.4th
 1081, 1086 n.3 (Fed. Cir. 2022). “Otherwise, a party
Case: 21-2057    Document: 40     Page: 12    Filed: 08/11/2022




 12                                      LSI CORPORATION v.
                    REGENTS OF THE UNIVERSITY OF MINNESOTA


 challenging a patent could artificially alter the inventive
 entity for comparison by citing extraneous portions of a
 multi-inventor prior art reference, thereby making it ‘by
 others’ even if the portions of the reference necessary for
 establishing obviousness had the same inventive entity as
 the challenged patent.” Id.
      Here, the petition relied both on portions of Tsang that
 summarized the Seagate Annual Report and on additional
 portions of Tsang that were not merely derivative of the
 Seagate Annual Report—portions describing Tsang’s spe-
 cific invention. But those additional portions of Tsang are
 not relevant to anticipation. The Board properly concluded
 that the two Tsang embodiments, which included the spe-
 cific 5/6 and 6/7 rates that were different from the 4/5 rate
 disclosed by Dr. Moon and Dr. Brickner in the Seagate An-
 nual Report, were not relevant to the scope of the chal-
 lenged claims because “Tsang’s 5/6 and 6/7 MTR rates . . .
 do not refer to the values of constraints j and k,” which im-
 pose limits on the number of consecutive transitions and
 non-transitions in the challenged claims. J.A. 38. Thus,
 Tsang’s 5/6 and 6/7 rates address characteristics that “are
 not limited by the challenged claims” and are not relevant
 to the limitations in the challenged claims. Id. Indeed,
 LSI’s briefs on appeal take pains to repeatedly remind us
 that the invention of Tsang is quite different from the ’601
 patent.     Appellant’s Br. 36 (Tsang’s state-dependent
 method results “in efficiencies and higher rates that could
 not be realized using the block-code approach disclosed in
 the ’601 patent specification.”); id. at 37 (Tsang disclosed
 “two encoding methods that are impossible to implement
 using the block-code approach disclosed in the ’601 patent
 specification,” and Tsang’s methods “make available addi-
 tional ‘valid’ codewords that are not available with the
 block-code method.”); id. at 38 (“Tsang’s invention repre-
 sents a significant advance over the simple block-code
 method disclosed in the specification of the ’601 patent.”);
 id. at 42 (“Tsang expressly explains that [Tsang’s]
Case: 21-2057    Document: 40      Page: 13    Filed: 08/11/2022




 LSI CORPORATION v.                                           13
 REGENTS OF THE UNIVERSITY OF MINNESOTA


 inventions were not made—and could not have been
 made—using a ‘one-to-one block mapping’ method like that
 disclosed in Figure 6 of the ’601 Patent. . . . Tsang’s method
 is more efficient than the block-code method because it
 stores data more densely on a disk.”); id. at 42–43 (Tsang’s
 “inventions were not made using a block-code method like
 the one disclosed in the specification of the ’601 Patent,”
 and “do not utilize a block code method like the 4/5 code
 disclosed in the ’601 specification.”).
     It is thus undisputed that these unique features of
 Tsang were irrelevant to anticipation of the invention of
 claims 14 and 17, and that the concept of limitations on the
 number of consecutive transitions and non-transitions (the
 j and k constraints in the challenged claims) was disclosed
 in the Seagate Annual Report and merely repeated in
 Tsang’s Background section. Tsang, col. 1, l. 41–col. 2, l.
 63. In view of this, the Board did not err in holding that it
 was “persuaded that the [p]etition relies on the portions of
 Tsang describing MTR constraints j and k, which are also
 described in the Seagate Annual Report,” J.A. 43, such that
 Tsang did not qualify as “the work of another,” J.A. 44. 4



     4   The Board stated:
     Although we recognize the [p]etition relies on vari-
     ous portions of Tsang for background and context,
     when considering the [p]etition as a whole, we
     agree with Patent Owner that the [p]etition relies
     solely on material disclosed in the Seagate Annual
     Report for anticipation of the challenged claims.
     Throughout the [p]etition, [p]etitioner focuses on
     Tsang’s disclosure of two embodiments “for encod-
     ing ‘data words . . . having “m” successive bits’ into
     ‘code words . . . having “n” bits where “n” is greater
     than “m”’” as anticipating.
 J.A. 37–38 (quoting J.A. 164) (emphasis added).
Case: 21-2057    Document: 40    Page: 14    Filed: 08/11/2022




 14                                     LSI CORPORATION v.
                   REGENTS OF THE UNIVERSITY OF MINNESOTA


     Contrary to LSI’s contention, the Board did not find
 that Dr. Tsang’s contribution in his patent was uninventive
 or that Dr. Tsang was not the inventor of his own patent.
 Rather, the Board properly found that the material in the
 Tsang patent that exceeded the disclosure of the Seagate
 Annual Report was not relevant to the anticipation chal-
 lenge to claims 14 and 17 of the ’601 patent and that sum-
 marizing the Seagate Annual Report in Tsang did not
 make Tsang an inventor of the material.
                        CONCLUSION
    We affirm the Board’s holdings that arguments as to
 Okada were untimely and that relevant teachings in Tsang
 were not “by another.”
                       AFFIRMED
                           COSTS
 Costs to UMN.